Exhibit 10.2

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC
OFFERINGS. ACCORDINGLY, THE SALE, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR
INTEREST THEREIN MAY NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

VOID AFTER 5:00 P.M., PACIFIC TIME ON [            ], 2019

WARRANT

Number:             

Number of Shares:             

Exercise Price: $            

For the Purchase of

Shares of Common Stock, $.001 Par Value

Of

Notis Global, Inc.

A Nevada Corporation

This Warrant is being issued in conjunction with a certain 8% Convertible
Debenture Due [            ], 2019 (“Debenture”), issued on the date hereof
to            or his registered assigns (“Holder”).

THIS CERTIFIES THAT, for value received, Holder, as registered owner of this
Warrant (“Warrant”), is entitled to at any time or from time to time after
[            ], 2016 and before 5:00 P.M., Pacific Time, [            ], 2019,
but not thereafter (the “Warrant Exercise Term”), to subscribe for, purchase and
receive a number of fully paid and non-assessable shares of the common stock,
$.001 par value (the “Common Stock”), of Notis Global, Inc., a Nevada
corporation (the “Company”), equal to 50% of the principal sum loaned under the
Debenture on [            ], 2016, at an exercise price equal to 200% of the
applicable Conversion Price, as such term is defined in the Debenture (such
price, being referred to herein as the “Exercise Price”), upon presentation and
surrender of this Warrant and upon payment of the Exercise Price for such shares
of the Common Stock to the Company at the principal office of the Company, but
subject to the conditions set forth in the Statement of Rights; provided,
however, that upon the occurrence of any of the events specified in the
Statement of Rights, the rights granted by this Warrant shall be adjusted as
therein specified. Payment of the Exercise Price may be made in cash, by
cashier’s check, wire transfer or Cashless Exercise as provided in the Statement
of Rights. Upon exercise of this Warrant, the form of election hereinafter
provided for must be

 

1



--------------------------------------------------------------------------------

duly executed and the instructions for registration of the Common Stock acquired
by such exercise must be completed. If the subscription rights represented
hereby shall not be exercised at or before 5:00 P.M., Pacific Time, on
[            ], 2019, this Warrant shall become and be void without further
force or effect, and all rights represented hereby shall cease and expire.

This Warrant may be exercised in accordance with its terms in whole or in part.
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new Warrant of like tenor to this
Warrant in the name of the Holder representing the number of shares with respect
to which this Warrant shall not then have been exercised.

In no event shall this Warrant (or the shares of the Common Stock issuable upon
full or partial exercise hereof) be offered or sold except in conformity with
the Securities Act of 1933, as amended

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of [            ], 2016.

 

Notis Global, Inc.

a Nevada corporation

By:  

 

Its:  

 

Number:            

 

2



--------------------------------------------------------------------------------

ANNEX A

STATEMENT OF RIGHTS OF WARRANT HOLDER

1. Exercise of Warrant.

1.1 Cash Exercise. This Warrant may be exercised in whole or in part at any time
or from time during the Warrant Exercise Term, by presentation and surrender
hereof to the Company, with the Exercise Form annexed hereto duly executed and
accompanied by payment by cashier’s check or wire transfer of the Exercise Price
for the number of shares specified in such form, together with all federal and
state taxes applicable upon such exercise. If this Warrant should be exercised
in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the right of the
Holder to purchase the balance of the shares purchasable hereunder. Upon receipt
by the Company of this Warrant and the Exercise Price at the office or agency of
the Company, in proper form for exercise, the Holder shall be deemed to be the
holder of record of the shares of Common Stock issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such shares of Common Stock shall not
then be actually delivered to the Holder.

1.2 Cashless Exercise. At any time during the Warrant Exercise Term, the Holder
may, at the Holder’s option, exchange, in whole or in part, this Warrant (a
“Warrant Exchange”), into the number of Shares determined in accordance with
this Section 1.2, by surrendering this Warrant at the principal office of the
Company or at the office of its transfer agent, accompanied by a notice stating
such Holder’s intent to effect such exchange, the number of shares subject to
the Warrant to be so exchanged and the date on which the Holder requests that
such Warrant Exchange occur (the “Notice of Exchange”). The Warrant Exchange
shall take place on the date specified in the Notice of Exchange or, if later,
the date the Notice of Exchange is received by the Company (the “Exchange
Date”). Certificates for the shares of Common Stock issuable upon such Warrant
Exchange and, if applicable, a new Warrant of like tenor representing the shares
which were subject to the surrendered Warrant and not included in the Warrant
Exchange, shall be issued as of the Exchange Date and delivered to the Holder
within three (3) trading days following the Exchange Date. In connection with
any Warrant Exchange, the Holder shall be entitled to subscribe for and acquire
(i) the number of shares of Common Stock (rounded to the next highest integer)
which would, but for the Warrant Exchange, then be issuable pursuant to the
provision of Section 1.1 above upon the exercise of the Warrant specified by the
Holder in its Notice of Exchange (the “Total Number”) less (ii) the number of
shares of Common Stock equal to the quotient obtained by dividing (a) the
product of the Total Number and the existing Exercise Price (as hereinafter
defined) by (b) the Market Price (as hereinafter defined) of a Public Share on
the day preceding the Warrant Exchange. “Market Price” at any date shall be
deemed to be the last reported sale price, or, in case no such reported sales
takes place on such day, the average of the last reported sales prices for the
last three (3) trading days, in either case as officially reported by the
principal securities exchange on which the Common Stock is listed or admitted to
trading or as reported by the Nasdaq Stock Market, Inc., or, if the Common Stock
is not listed or admitted to trading on any national securities exchange or
quoted on the Nasdaq Stock Market, Inc., the closing bid price as furnished by
(i) the National Quotation Bureau, Inc. or (ii) a similar organization if the
National Quotation Bureau, Inc. is no longer reporting such information.

 

ANNEX A - STATEMENT OF RIGHTS OF WARRANT HOLDER

-1-



--------------------------------------------------------------------------------

2. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in the Warrant and are not
enforceable against the Company except to the extent set forth herein.

3. Adjustments.

3.1 Reclassification. Etc. In case of any reclassification or change of the
outstanding shares of Common Stock (other than a change in par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination), the Holder shall thereafter have the right to purchase the kind
and number of shares of stock and other securities and property receivable upon
such reclassification or change as if the Holder was the owner of the shares of
Common Stock underlying the Warrant immediately prior to any such events at a
price equal to the product of (x) the number of shares of Common Stock issuable
upon exercise of the Holder’s Warrant and (y) the Exercise Price in effect
immediately prior to the record date for such reclassification or change as if
such Holder had exercised the Warrant.

3.2 Consolidation, Merger, Etc. In the case of any consolidation of the Company
with, or merger of the Company into, another corporation (other than a
consolidation or merger in which the Company is the surviving corporation and
which does not result in any reclassification or change of the outstanding
shares of Common Stock, except a change as a result of a subdivision or
combination of such shares or a change in par value, as aforesaid), or in the
case of a sale or conveyance to another corporation of the property of the
Company as an entirety, the Holder shall have the right to purchase the kind and
number of shares of stock and other securities and property receivable upon such
consolidation, merger, sale or conveyance as if the Holder was the owner of the
shares of Common Stock underlying the Warrant immediately prior to any such
events at a price equal to the product of (x) the number of shares of Common
Stock issuable upon exercise of the Holder’s Warrant and (y) the Exercise Price
in effect immediately prior to the record date for such consolidation, merger,
sale or conveyance as if such Holder had exercised the Warrant (the “Merger
Right”). Notwithstanding the foregoing, in the case of any consolidation of the
Company with, or merger of the Company into, a corporation affiliated with the
Company or any of the Company’s officers or directors (such a corporation
referred to herein as an “Affiliate”), or the sale or conveyance to an Affiliate
of the property of the Company as an entirety, prior to the end of the Warrant
Exercise Term, the Holder shall have the Merger Right.

3.3 Dividends and Other Distributions with Respect to Outstanding Securities. In
the event that the Company shall at any time make any distribution of its assets
to holders of its Common Stock as a liquidating or a partial liquidating
dividend, then the Holder of the Warrant who exercises its Warrant after the
record date for the determination of those holders of Common Stock entitled to
such distribution of assets as a liquidating or partial liquidating dividend
shall be entitled to receive for the Warrant Price per Warrant, in addition to
each share of Common Stock, the amount of such distribution (or, at the option
of the Company, a sum equal to the value of any such assets at the time of such
distribution as determined by the Board

 

ANNEX A - STATEMENT OF RIGHTS OF WARRANT HOLDER

-2-



--------------------------------------------------------------------------------

of Directors of the Company in good faith) which would have been payable to such
Holder had he been the holder of record of the Common Stock receivable upon
exercise of his Warrant on the record date for the determination of those
entitled to such distribution. At the time of any such dividend or distribution,
the Company shall make appropriate reserves to ensure the timely performance of
the provisions of this subsection 3.3.

4. Notices to Warrant Holders. So long as this Warrant shall be outstanding and
unexercised (i) if the Company shall pay any dividend or make any distribution
upon the Common Stock or (ii) if the Company shall offer to the holders of
Common Stock for subscription or purchase by them any shares of stock of any
class or any other rights or (iii) if any capital reorganization of the Company,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with or into another corporation, sale, lease or transfer of all or
substantially all of the property and assets of the Company to another
corporation, or voluntary or involuntary dissolution, liquidation or winding up
of the Company shall be effected, then, in any such case, the Company shall
cause to be delivered to the Holder, at least ten (10) days prior to the date
specified in (x) or (y) below, as the case may be, a notice containing a brief
description of the proposed action and stating the date on which (x) a record is
to be taken for the purpose of such dividend, distribution or rights, or
(y) such reclassification, reorganization, consolidation, merger, conveyance,
lease, dissolution, liquidation or winding up is to take place and the date, if
any, is to be fixed, as of which the holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reclassification, reorganization, consolidation,
merger, conveyance, dissolution, liquidation or winding up.

5. Officer’s Certificate. Whenever the Exercise Price shall be adjusted as
required by the provisions hereof, the Company shall forthwith file in the
custody of its Secretary or an Assistant Secretary at its principal office, and
with its stock transfer agent, if any, an officer’s certificate showing the
adjusted Exercise Price determined as herein provided and setting forth in
reasonable detail the facts requiring such adjustment, and shall provide such
officer’s certificate to the Holder hereof. Each such officer’s certificate
shall be made available at all reasonable times for inspection by the Holder and
the Company shall, forthwith after each such adjustment, deliver a copy of such
certificate to the Holder. Such certificate shall be conclusive as to the
correctness of such adjustment.

6. Restrictions on Transfer. The Holder of this Warrant, by acceptance thereof,
agrees that, absent an effective notification under Regulation A or registration
statement, in either case under the Securities Act of 1933 (the “Act”), covering
the disposition of this Warrant or the Common Stock issued or issuable upon
exercise hereof, such Holder will not sell or transfer any or all of this
Warrant or such Common Stock without first providing the Company with an opinion
of counsel reasonably satisfactory to the Company to the effect that such sale
or transfer will be exempt from the registration and prospectus delivery
requirements of the Act. Such Holder agrees that the Company may issue
instructions to its transfer agent to place, or may itself place, a “stop order”
on transfers with respect to the Warrant and Common Stock and that

 

ANNEX A - STATEMENT OF RIGHTS OF WARRANT HOLDER

-3-



--------------------------------------------------------------------------------

the certificates evidencing the Warrant and Common Stock which will be delivered
to such Holder by the Company shall bear substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT’) AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC
OFFERINGS. ACCORDINGLY, THE SALE, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR
INTEREST THEREIN MAY NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

Each Holder of this Warrant, at the time all or a portion of such Warrant is
exercised, agrees to make such written representations to the Company as counsel
for the Company may reasonably request, in order that the Company may be
reasonably satisfied that such exercise of the Warrant and consequent issuance
of Common Stock will not violate the registration and prospectus delivery
requirements of the Act, or other applicable state securities laws.

 

  7. Expenses and Procedures of Registration.

(A) Expenses of Registration. All registration expenses (exclusive of
underwriting discounts and commissions) shall be borne by the Company. Each
Holder and Warrant Share Holder shall bear all underwriting discounts, selling
commissions, sales concessions and similar expenses applicable to the sale of
the Warrant Shares sold by such Holder.

(B) Registration Procedures. In the case of the registration, qualification or
compliance effected by the Company pursuant to Section 7 hereof, the Company
will keep the Holders of Warrant Shares advised as to the initiation of
registration, qualification and compliance and as to the completion thereof. At
its expense, the Company will furnish such number of prospectuses and other
documents incident thereto as the Holders or underwriters from time to time may
reasonably request.

(C) Information. The Company may require each seller of Warrant Shares as to
which any registration is being effected to furnish such information regarding
the distribution of such Warrant Shares as the Company may from time to time
reasonably request and the Company may exclude from such registration the
Warrant Shares of any seller who unreasonably fails to furnish such information
after receiving such request.

(D) Blue Sky. The Company will, as expeditiously as possible, use its best
efforts to register or qualify the Warrant Shares covered by a registration
statement at the expense of the Company in such jurisdictions as the Holders of
such Warrant Shares or, in the case of an underwritten public offering, the
managing underwriter shall reasonably request at the expense of the Holders of
the Warrant Shares being registered provided that the Company shall

 

ANNEX A - STATEMENT OF RIGHTS OF WARRANT HOLDER

-4-



--------------------------------------------------------------------------------

not be required in connection with any such registration or qualification or as
a condition thereto to qualify to do business in any jurisdiction where it is
not so qualified or to take any action which would subject it to taxation or
service of process in any jurisdiction where it is not otherwise subject to such
taxation or service of process.

(E) Notification of Material Events. The Company will, as expeditiously as
possible, immediately notify each Holder of Warrant Shares under a registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Act, of the happening of any event as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and, as expeditiously
as possible, amend or supplement such prospectus to eliminate the untrue
statement or the omission.

(F) Opinions. The Company will use its best efforts (if the offering is
underwritten) to furnish, at the request of any Holder of Warrant Shares, on the
date that Warrant Shares are delivered to the underwriters for sale pursuant to
such registration: (i) an opinion dated such date of counsel representing the
Company for the purposes of such registration, addressed to the underwriters and
to such holder, stating that such registration statement has become effective
under the Act and that (A) to the best knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Act,
(B) the registration statement, the related prospectus, and each amendment or
supplement thereof, comply as to form in all material respects with the
requirements of the Act (except that such counsel need express no opinion as to
financial statements and financial and statistical data contained therein) and
(C) to such other effects as may reasonably be requested by counsel for the
underwriters or by such holder or its counsel, and (ii) a letter dated such date
from the independent public accountants retained by the Company, addressed to
the underwriters and to such holder, stating that they are independent public
accountants within the meaning of the Act and that, in the opinion of such
accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Act, and such letter shall additionally cover
such other financial matters (including information as to the period ending no
more than five (5) business days prior to the date of such letter) with respect
to the registration in respect of which such letter is being given as such
underwriters or holder may reasonably request.

8. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and (in the case of loss, theft
or destruction) of indemnity satisfactory to it (in the exercise of reasonable
discretion), and (in the case of mutilation) upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor.

9. Reservation of Common Stock. The Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants.

 

ANNEX A - STATEMENT OF RIGHTS OF WARRANT HOLDER

-5-



--------------------------------------------------------------------------------

10. Notices. All notices and other communications from the Company to the Holder
of this Warrant shall be mailed by first class registered or certified mail,
postage prepaid, to the address furnished to the Company in writing by the last
Holder of this Warrant who shall have furnished an address to the Company in
writing.

11. Change; Waiver. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

12. Law Governing. This Warrant shall be construed and enforced in accordance
with and governed by the laws of California.

 

ANNEX A - STATEMENT OF RIGHTS OF WARRANT HOLDER

-6-